OPINION — AG — **** AREA PLANNING COMMISSIONS — JURISDICTION **** 1. TITLE 19 O.S. Supp. 1969, SECTION 866.36[19-866.36] [19-866.36] ALLOWS ANY COUNTY CONTAINING A LAKE CONSTRUCTED BY THE GRAND RIVER DAM AUTHORITY OF THE UNITED STATES ARMY CORPS OF ENGINEERS TO FORM A LAKE AREA PLANNING AND ZONING COMMISSION.  TITLE 19 O.S. Supp. 1969, SECTIONS 866.2[19-866.2] [19-866.2] AND 866.36 [19-866.36] LIMIT THE JURISDICTION OF SUCH A LAKE AREA PLANNING AND ZONING COMMISSION TO ALL OR ANY PART OF SUCH COUNTY NOT EXCEEDING A THREE-MILE PERIMETER FROM THE NORMAL LAKE ELEVATION SHORELINE OF ANY SUCH LAKE.  2. TITLE 19 O.S. 1961 SECTION 866.3[19-866.3] [19-866.3] PROVIDES THAT THE JURISDICTION OF A METROPOLITAN AREA PLANNING COMMISSION IS EXCLUSIVE. THEREFOR, IF A LAKE AREA PLANNING AND ZONING COMMISSION IS CREATED WITH JURISDICTION OVER AN AREA WHICH IS UNDER THE JURISDICTION OF A METROPOLITAN PLANNING AREA COMMISSION, THE LAKE AREA PLANNING AND ZONING COMMISSION'S JURISDICTION DOES NOT SUPERSEDE THAT OF THE METROPOLITAN AREA PLANNING COMMISSION.  3. TITLE 19 O.S. 1969 Supp., SECTION 866.2[19-866.2] [19-866.2], GRANTS ADDITIONAL POWERS TO CERTAIN COUNTIES WHICH ARE AUTHORIZED TO FORM METROPOLITAN AREA PLANNING COMMISSIONS.  4. THE COUNTIES GRANTED ADDITIONAL POWERS BY 19 O.S. 1969 Supp., SECTION 866.2[19-866.2] [19-866.2] MAY ONLY AVAIL THEMSELVES OF THESE POWERS THROUGH A METROPOLITAN AREA PLANNING COMMISSION MAX A. MARTIN